Title: From Thomas Jefferson to Brockholst Livingston, 16 May 1805
From: Jefferson, Thomas
To: Livingston, Brockholst,Fenwick, Thomas


                  
                     May 16. 05.
                  
                  A Commission to Brockhurst Livingston of New York to be District judge of New York
                  Thomas Fenwick of Washington county in the district of Columbia to be a justice of the peace for the sd county
                  
                     Th: Jefferson
                     
                  
               